

113 SRES 225 IS: To express the sense of the Senate that Congress should establish a joint select committee to investigate and report on the attack on the United States diplomatic facility and American personnel in Benghazi, Libya, on September 11, 2012.
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 225IN THE SENATE OF THE UNITED STATESSeptember 12, 2013Mr. Cruz (for himself,
			 Mr. Vitter, Mr.
			 Blunt, Mr. Toomey,
			 Mr. Paul, Mr.
			 Scott, Mr. Lee,
			 Mr. Inhofe, Ms.
			 Ayotte, Mr. Portman,
			 Mr. Coburn, Mr.
			 Risch, Mr. Johnson of
			 Wisconsin, Mr. Heller,
			 Mr. Isakson, Mr. Crapo, Mr.
			 Roberts, Mr. Burr,
			 Mr. Graham, Mr.
			 Barrasso, Mr. Enzi,
			 Mr. Grassley, and
			 Mr. Cochran) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 AdministrationRESOLUTIONTo express the sense of the Senate that
		  Congress should establish a joint select committee to investigate and report on
		  the attack on the United States diplomatic facility and American personnel in
		  Benghazi, Libya, on September 11, 2012.Whereas the September 11, 2012, terrorist attack on the
			 United States diplomatic facility in Benghazi, Libya, resulted in the brutal
			 deaths of four Americans: Ambassador Christopher Stevens, Foreign Service
			 Officer Sean Smith, and former Navy SEALS Glen Doherty and Tyrone Woods;Whereas the Nation commemorates and mourns the loss of
			 these American heroes;Whereas Ambassador Christopher Stevens is the first United
			 States ambassador to be murdered since Ambassador Adolph Dubs was kidnapped and
			 killed in Afghanistan in 1979;Whereas President Barack Obama declared in his first
			 address to the Nation about the attack on September 12, 2012, make no
			 mistake, we will work with the Libyan government to bring to justice the
			 killers who attacked our people, yet there has been no action of
			 reprisal and no justice rendered;Whereas failure to hold accountable the perpetrators of
			 this vicious attack will leave terrorists around the world with the impression
			 that they can kill Americans and escape the consequences—increasing the
			 likelihood of future attacks;Whereas progress in the investigation into the attacks on
			 the United States diplomatic facility has been disappointing, and no suspects
			 are in United States custody;Whereas whistleblowers, including former Deputy Chief of
			 Mission Gregory Hicks, have reported unwarranted repercussions and fear of
			 retaliation;Whereas the Department of State's lack of adequate
			 cooperation has prevented congressional committees from properly investigating
			 and receiving direct testimony on behalf of Benghazi survivors;Whereas the American people deserve to have a complete
			 account from their government of the events in Benghazi before, during, and
			 after the September 11, 2012, attack because, as Gregory Hicks said, the
			 American people need to have the story. And Ambassador Chris Stevens, Sean
			 Smith, Ty Woods and Glen Doherty's names are names that should be remembered by
			 every American for the sacrifice that they made.; andWhereas the White House declared on September 10, 2013,
			 We remain committed to bringing the perpetrators of the Benghazi attacks
			 to justice and to ensuring the safety of our brave personnel serving
			 overseas: Now, therefore, be itThat it is the sense of the Senate
			 that Congress should establish a joint select committee to investigate and
			 report on the attack on the United States diplomatic facility and American
			 personnel in Benghazi, Libya on September 11, 2012.